                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF INDIANA
                                        HAMMOND DIVISION

BENNIE KENNEDY,                                            )
          Plaintiff,                                       )
                                                           )
           v.                                              )    CAUSE NO.: 2:12-CV-122-JVB-JPK
                                                           )
SCHNEIDER ELECTRIC, INC., f/k/a                            )
SQUARE D COMPANY,                                          )
          Defendant.                                       )

                                             OPINION AND ORDER

           This matter is before the Court on Plaintiff’s Verified Motion to Recuse Magistrate Judge

Joshua P. Kolar [DE 136], filed by Plaintiff Bennie Kennedy on August 13, 2019. In the motion,

Plaintiff asserts that Attorney David P. Radelet, who represents Defendant Schneider Electric, Inc.,

“has an extended prior professional association” with the undersigned and that, therefore, the

undersigned magistrate judge should recuse himself from this case. (Mot. ¶ 3, ECF No. 136).

           Plaintiff submitted an article as evidence. This article notes that Radelet is a past chair of

the board of directors for the Heartland Alliance for Human Needs & Human Rights. (Mot. Ex. A.

at 3, ECF No. 136-1). The article reports that Radelat was elected chairman of the board in the late

1990s and held that position for three years. Id. Plaintiff also submitted Heartland Alliance’s 2007

annual report, which lists Radelet, Square D Foundation, 1 and the undersigned as donors. 2 (Mot.

Ex. B. at 3, 5, ECF No. 136-2). In the 2007 report, Radelet is also listed as a member of the

organization’s “President’s Council.” Id. at 6.




1
  It is not definitively known to the Court whether Square D Foundation is connected to Schneider Electric, Inc., which
was formerly known as Square D Company, but the Court assumes that there is such a connection for the purposes of
the present motion’s resolution.

2
    The annual report refers to donors as “investors.”
       The undersigned must disqualify himself in a proceeding in which he has a personal bias

or prejudice against or in favor of a party or in which his impartiality might reasonably be

questioned. 28 U.S.C. §§ 144, 455(a). Plaintiff argues that such disqualification is required here.

However, the undersigned finds that recusal is not warranted in this case.

       The annual report is from over a decade before the undersigned’s appointment to the bench,

and, though Radelet and Square D Foundation apparently were donors the same year that the

undersigned was, no personal relationship developed between the undersigned and either Radelet

or Square D Foundation. The undersigned has no memory of having ever so much as met Radelet

or, for that matter, of having given to the Heartland Alliance.

       “[A]ll judges come to the bench with a background of experiences, associations, and

viewpoints. This background alone is seldom sufficient in itself to provide a reasonable basis for

recusal.” Fairly v. Andrews, 423 F. Supp. 2d 800, 820 (N.D. Ill. 2006) (quoting Brody v. President

& Fellow of Harvard College, 664 F.2d 10, 11-12 (1st Cir. 1981)). In Sierra Club v. Simkins Indus.,

Inc., stronger connections to the judicial officer than those present here did not mandate recusal.

847 F.2d 1109 (4th Cir. 1988), abrogation on other grounds recognized by Friends of Earth, Inc.

v. Laidlaw Envtl. Servs., Inc., 149 F.3d 303, 307 n.4 (4th Cir. 1998). There, the judge had been a

member of Plaintiff Sierra Club up until his appointment to the bench. Id. at 1116. Nonetheless,

the Fourth Circuit Court of Appeals affirmed the judge’s decision not to recuse himself, finding

that “such prior association does not, in itself, form a reasonable basis for questioning a judge’s

impartiality.” Id. at 1117. Judges should not recuse from cases where there is no justification for

doing so. U.S. v. Hanhardt, 134 F. Supp. 2d 972, 975 (N.D. Ill. 2001) (citing New York City

Housing Dev. Corp. v. Hart, 796 F.2d 976, 981 (7th Cir. 1986)); see also 28 U.S.C. § 455.




                                                 2
       In re Medrano Diaz, 182 B.R. 654 (Bankr. D. P.R. 1995), is also similar. There, the judge

was a Colonel in the Puerto Rico Air National Guard, one defendant was a Major in the same, and

another defendant was a civilian employee at the commissary at the Air National Guard base. Id.

at 656. There was no relationship between the civilian employee defendant and the judge, the

Major’s and the judge’s assignments did not result in contact between the two, and there was no

personal relationship. Id. at 657. The judge found that recusal was not required.

       “[L]itigants are entitled to a judge free of personal bias, but not to a judge without any

personal history before appointment to the bench.” Sierra Club, 847 F.2d at 1117 (citing Brody,

664 F.2d at 11). There is no personal relationship between the undersigned and Radelet or

Defendant. The undersigned has no personal bias or prejudice against or in favor of any party or

counsel in this litigation. That the undersigned apparently was, over a decade before his

appointment to the bench, a minor donor to an organization that Radelet has served and donated

to is too attenuated of a connection for there to be a reasonable question of the undersigned’s

impartiality.

       Further, to the extent Plaintiff argues that the undersigned’s previous rulings in this case

show partiality, such rulings standing alone are insufficient, as the recusal statutes “require bias to

‘stem from an extrajudicial source.’” Fairley, 423 F. Supp. 2d at 803-04 (quoting Liteky v. United

States, 510 U.S. 540, 544 (1994)).

       Therefore, the Court hereby DENIES Plaintiff’s Verified Motion to Recuse Magistrate

Judge Joshua P. Kolar [DE 136].

       So ORDERED this 22nd day of August, 2019.

                                                   s/ Joshua P. Kolar
                                                   MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                   UNITED STATES DISTRICT COURT



                                                  3
